The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election of Species 7 [fig 5B], drawn to claims 1-10, 13-28, and 30, in the reply filed on 11/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al (US 2017/0213758) in view of Kim et al (US 2005/0061447).
Regarding claim 1:
	Rice teaches an edge ring (444) configured to be raised and lowered relative to a substrate support (substrate support, 416), via one or more lift pins (one or more push pins, 248), in a substrate processing system [fig 4 & 0043-0044], the edge ring (444) comprising: an upper surface (top of 444) [fig 4]; an annular inner diameter (inner diameter of 444) [fig 4]; an annular outer diameter (outer diameter of 444) [fig 4]; a lower surface (bottom of 444) [fig 4].
Rice does not specifically disclose the edge ring is further configured to interface with a guide feature extending upward from a bottom ring and/or a middle ring of the substrate support during tuning of the edge ring; and an annular groove arranged in the lower surface of the edge ring to interface with the guide feature, wherein walls of the annular groove are substantially vertical. 
	Kim teaches an edge ring (50) is configured to interface with a guide feature (protruding portion, 90’) extending upward from a bottom ring and/or a middle ring of the substrate support (33) during tuning of the edge ring [fig 4, 8A-8B & 0047]; and an annular groove (groove, 92’) arranged in the lower surface of the edge ring (50) to interface with the guide feature (90’), wherein walls of the annular groove are substantially vertical (see fig 4 and 8A) [fig 4, 8A-8B & 0047].
	Rice and Kim are analogous inventions in the field of edge rings. It would have been obvious to one skilled in the art before the effective filing date to modify the lower surface of the edge ring of Rice to have an annular groove configured to interface with a guide feature, as in Kim, to lengthen an overall path where by-products penetrate to a bottom surface of the focus ring in order to minimize occurrence of problems such as electric discharge due to an accumulation of the by-products [Kim – 0052].
Regarding claim 2:
 	Modified Rice teaches the edge ring (50) is "U"-shaped (see fig 8A) [Kim – fig 8A & 0047]. 
Regarding claim 3:
 	Modified Rice teaches a depth of the groove (92’) is at least 50% of a thickness of the edge ring (see fig 4 and 8A) [Kim – fig 4, 8A & 0047]. 
Regarding claim 4:
The limitations “wherein a depth of the groove is selected according to a tunable range of the edge ring” do not impart any additional structure. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 5:
	The limitations “a depth of the groove is between 7.7 mm and 8.3 mm” are deemed obvious since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Regarding claim 9:
	Modified Rice teaches the lower surface of the edge ring (50) includes at least four changes in direction (see fig 4 and 8a) [Kim – fig 4, 8A & 0047]. 
Regarding claim 10:
	Modified Rice teaches the lower surface of the edge ring (50) includes at least five alternating vertical and horizontal paths (see fig 4 and 8a) [Kim – fig 4, 8A & 0047]. 
Regarding claim 13:
	The limitations “wherein an outer diameter of the edge ring is less than approximately 12.883'' and the annular inner diameter of the edge ring is greater than approximately 11.6”” are deemed obvious since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Regarding claim 14:
	The limitations “wherein a thickness of the edge ring at the annular inner diameter is between approximately 0.459'' and approximately 0.592''” are deemed obvious since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al (US 2017/0213758) in view of Kim et al (US 2005/0061447) as applied to claims 1-5, 9-10, and 13-14 above, and further in view of Ota (JP 2004-296553).
The limitations of claims 1-5, 9-10, and 13-14 have been set forth above.
Regarding claims 6-8:
	Modified Rice does not specifically teach a first corner on the lower surface of the edge ring is chamfered; wherein a first corner within the annular groove is chamfered; and wherein an upper corner of an outer diameter of the edge ring is chamfered.
	Ota teaches corners of an edge ring are chamfered [fig 2-3 & pages 2-3].
Modified Rice and Ota are analogous inventions in the field of edge rings. It would have been obvious to one skilled in the art before the effective filing date to modify each of the corners of the edge ring of modified Rice to be chamfered, as in Ota, to prevent chipping and the occurrence of arcing [Ota – page 3].
Claims 15-16, 20, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al (US 2017/0213758) in view of Chen et al (US 5,837,058).
Regarding claim 15:
	Rice teaches an edge ring (444) configured to be raised and lowered, via one or more lift pins (one or more push pins, 248), relative to a substrate support (substrate support, 416) in a substrate processing system [fig 4 & 0043-0044], the edge ring (444) comprising: an upper surface (top of 444) [fig 4]; an annular inner diameter (inner diameter of 444) [fig 4]; an annular outer diameter (outer diameter of 444) [fig 4]; and a lower surface (bottom of 444) [fig 4].
	Rice does not specifically disclose an outer, upper corner of the edge ring at an interface between the upper surface and the outer diameter is chamfered. 
	Chen teaches an outer, upper corner of the edge ring (outer edge, 40) at an interface between the upper surface and the outer diameter (see fig 5) is chamfered (rounded to a radius) [fig 5 & col 3, lines 49-57].
	Rice and Chen are analogous inventions in the field of substrate processing systems. It would have been obvious to one skilled in the art before the effective filing date to modify the outer, upper corner of the edge ring of Rice to be chamfered, as in Chen, to reduce stress of the edges during thermal cycling [Chen - col 3, lines 49-57].
Regarding claim 16:
	Modified Rice teaches the chamfered upper corner has a height of approximately 0.060'', a width of approximately 0.040'', and an angle of approximately 30.degree. (rounded to a radius circle of approximately 0.060”) [Chen - fig 5 & col 3, lines 49-57]. 
	Moreover, modified Rice very clearly teaches these dimensions are result-effective variables [Chen – col 3, lines 58-62]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to discover the optimum range for these dimensions through routine experimentation in order to provide optimal resistance to thermal cycling stresses [Chen – col 3 lines 58-62]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claim 20:
	The limitations “wherein an outer diameter of the edge ring is less than approximately 12.883'' and the annular inner diameter of the edge ring is greater than approximately 11.6”” are deemed obvious since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Regarding claim 30:
	The limitations “wherein a thickness of the edge ring at the annular inner diameter is approximately 0.268''” are deemed obvious since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Claims 21-25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al (US 2017/0213758) in view of Chen et al (US 5,837,058) as applied to claims 15-16, 20, and 30 above, and further in view of Kim et al (US 2005/0061447).
The limitations of claims 15-16, 20, and 30 have been set forth above.
Regarding claim 21:
	Modified Rice does not specifically teach an annular groove arranged in the lower surface of the edge ring, wherein walls of the annular groove are substantially vertical. 
	Kim teaches an annular groove (groove, 92’) arranged in the lower surface of the edge ring (50), wherein walls of the annular groove are substantially vertical (see fig 4 and 8A) [fig 4, 8A-8B & 0047].
	Rice and Kim are analogous inventions in the field of edge rings. It would have been obvious to one skilled in the art before the effective filing date to modify the lower surface of the edge ring of Rice to have an annular groove, as in Kim, to lengthen an overall path where by-products penetrate to a bottom surface of the focus ring in order to minimize occurrence of problems such as electric discharge due to an accumulation of the by-products [Kim – 0052].
Regarding claim 22:
 	Modified Rice teaches the edge ring (50) is "U"-shaped (see fig 8A) [Kim – fig 8A & 0047]. 
Regarding claim 23:
 	Modified Rice teaches a depth of the groove (92’) is at least 50% of a thickness of the edge ring (see fig 4 and 8A) [Kim – fig 4, 8A & 0047]. 
Regarding claim 24:
The limitations “wherein a depth of the groove is selected according to a tunable range of the edge ring” do not impart any additional structure. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 25:
	The limitations “a depth of the groove is between 7.7 mm and 8.3 mm” are deemed obvious since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Regarding claim 28:
	Modified Rice teaches the lower surface of the edge ring (50) includes at least four changes in direction (see fig 4 and 8a) [Kim – fig 4, 8A & 0047]. 
Claims 17-19 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al (US 2017/0213758) in view of Chen et al (US 5,837,058) as applied to claims 15-16, 20, and 30 above, and further in view of Ota (JP 2004-296553).
The limitations of claims 15-16, 20, and 30 have been set forth above.
Regarding claim 17:
	Modified Rice does not specifically teach an inner, lower corner of the edge ring at an interface between the lower surface and the inner diameter is chamfered. 
Ota teaches corners of an edge ring closely adjacent other chamber structures are chamfered [fig 2-3 & pages 2-3].
Modified Rice and Ota are analogous inventions in the field of edge rings. It would have been obvious to one skilled in the art before the effective filing date to modify the inner, lower corner of the edge ring of modified Rice to be chamfered, as in Ota, to prevent chipping and the occurrence of arcing [Ota – page 3].
Regarding claims 18-19:
	Modified Rice teaches the chamfered lower corner has a height of approximately 0.015'', a width of approximately 0.015'', and an angle of approximately 30.degree. (R-chamfering is preferably 0.1 mm or more and 1.0 mm or less) [Ota – pages 2-3]; and the chamfered lower corner has a height of approximately 0.025'', a width of approximately 0.015'', and an angle of approximately 60.degree. (R-chamfering is preferably 0.1 mm or more and 1.0 mm or less) [Ota – pages 2-3]. 
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claims 26-27:
	Modified Rice does not specifically teach a corner on the lower surface of the edge ring adjacent to the annular groove is chamfered; and a lower corner of the edge ring at an interface between the lower surface and the outer diameter is chamfered. 
	Ota teaches corners of an edge ring closely adjacent other chamber structures are chamfered [fig 2-3 & pages 2-3].
Modified Rice and Ota are analogous inventions in the field of edge rings. It would have been obvious to one skilled in the art before the effective filing date to modify corners of the edge ring closely adjacent other chamber structures of modified Rice to be chamfered, as in Ota, to prevent chipping and the occurrence of arcing [Ota – page 3].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Augustino et al (US 2010/0108261) teaches an annular groove arranged in the lower surface of the edge ring to interface with the guide feature [fig 6F].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718